Filed 11/19/21 P. v. Harris CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C093167

                    Plaintiff and Respondent,                                   (Super. Ct. Nos. 18CR002177,
                                                                                 19CR000411, 20CR001540,
           v.                                                                    20CR002174, 20CR002183)

 BRANDON ELI HARRIS,

                    Defendant and Appellant.




         Appointed counsel for defendant Brandon Eli Harris has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After reviewing the entire
record, we affirm the judgment.
                       FACTUAL AND PROCEDURAL BACKGROUND
         In case No. 18CR002177 (177), police found a stolen firearm in defendant’s
backpack in July 2018. Later that month, defendant was charged with grand theft of a


                                                             1
firearm (Pen. Code, § 487, subd. (d)(2)1; count I) and carrying a concealed firearm
(§ 25400, subd. (a)(2); count II).
        In case No. 19CR000411 (411), defendant told police during a February 2019
traffic stop that he had consumed four beers and was in possession of methamphetamine,
marijuana, and drug paraphernalia; he was driving a stolen car. He was charged with
unlawful driving or taking of a vehicle (Veh. Code, § 10851, subd. (a); count I), receipt
of a stolen vehicle (§ 496d, subd. (a); count II), misdemeanor possession of
methamphetamine (Health & Saf. Code, § 11377; count III), misdemeanor possession of
drug paraphernalia (id., § 11364; count IV), misdemeanor driving under the influence
(Veh. Code, § 23152, subd. (a); count V), and driving with a blood-alcohol content of 0.5
percent or more (id., § 23140, subd. (a); count VI).
        In February 2019, defendant pleaded guilty in case No. 177 to count I (§ 487) and
in case No. 411 to count I (Veh. Code, § 10851, subd. (a)). Per the parties’ agreement,
the trial court suspended imposition of sentence and placed defendant on a five-year term
of probation. In each case, the court imposed a $600 restitution fine (§ 1202.4, subd. (b)),
a corresponding $600 suspended probation revocation fine (§ 1202.44, subd. (b)), a $40
court operations fee (§ 1465.8, subd. (a)(1)), and a $30 criminal conviction assessment
(Gov. Code, § 70303). The remaining charges in both cases were dismissed.
        In December 2019, defendant admitted to violating probation; the trial court
reinstated probation in January 2020 and placed defendant in the behavioral health court
program.
        In June 2020, petitions for revocation of probation in case Nos. 177 and 411 were
filed, alleging defendant had violated his probation on multiple bases; the petitions were




1   Undesignated statutory references are to the Penal Code.

                                             2
amended in September 2020 to add possession of methamphetamine and assault with a
paintball gun.
       In case No. 20CR001540 (540), defendant was charged with unlawful taking of a
vehicle with a prior conviction for vehicle theft (§ 666.5; count I) and misdemeanor
possession of tear gas (§ 22810, subd. (a)) after he was found in the driver’s seat of a
stolen car in June 2020. It was further alleged defendant had a prior strike. (§§ 1170.12,
subd. (d) & 667, subds. (b)-(i).)
       In case No. 20CR002174 (174), in September 2020, defendant argued with a man
and shot him with a paintball gun. He was charged with assault with a deadly weapon (§
245, subd. (a)(1); count II), assault by means of force likely to produce great bodily
injury (§ 245, subd. (a)(4); count III), and aggravated trespass (§ 602.5, subd. (b); count
IV). With respect to counts II and III, it was alleged defendant had a prior strike
(§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(i)) and committed the crime while on bail
(§ 12022.1). A prior serious felony conviction (§ 667, subd. (a)) was further alleged with
respect to count II.
       That same month, defendant was charged in case No. 20CR002183 (183) with
possession for sale of a controlled substance (Health & Saf. Code, § 11378; count I),
misdemeanor possession of a controlled substance (id., § 11350; count II), and
misdemeanor possession of drug paraphernalia (id., § 11364; count III). With respect to
count I, it was further alleged defendant had a prior strike (§§ 1170.12, subds. (a)-(d),
667, subds. (b)-(i)) and committed the crime while on bail (§ 12022.1).
       Later that same month, defendant entered a global plea agreement. In case Nos.
177 and 411, he admitted to violating probation. In case No. 540, he pleaded guilty to
violating section 666.5 with a prior conviction for taking a motor vehicle (Veh. Code,
§ 10851, subd. (a)) and admitted one prior strike. In case No. 174, he pleaded guilty to
violating section 245, subdivision (a) and admitted one prior strike. In case No. 183, he



                                              3
pleaded guilty to violating Health and Safety Code section 11378 and admitted one prior
strike. The remaining charges were dismissed.
       In November 2020, the trial court sentenced defendant per the parties’ agreement
to state prison for an aggregate term of eight years eight months as follows: in case
No. 174, two years doubled to four years due to the strike (§§ 245, subd. (a)(1), 1170.12,
subds. (a)-(d)); in case No. 540, one year doubled to two years consecutive due to the
strike (§ 666.5); in case No. 183, eight months doubled to 16 months consecutive due to
the strike (Health & Saf. Code, § 11378); in case No. 411, eight months consecutive
(Veh. Code, § 10851, subd. (a)); and in case No. 177, eight months consecutive (§ 487,
subd. (d)(2)). Except as to case Nos. 177 and 411, the court also imposed in each case a
$600 restitution fine (§ 1202.4, subd. (b)), a corresponding $600 suspended parole
revocation fine (§ 1202.45), a $40 court operations fee (§ 1465.8, subd. (a)(1)), and a $30
criminal conviction assessment (Gov. Code, § 70303). The court reaffirmed the
previously imposed fines in case Nos. 177 and 411, lifted the suspension on the probation
revocation fines, and imposed a $600 suspended parole revocation fine (§ 1202.45) and a
$39 theft fine (§§ 1202.5, 1464, 1465.7; Gov. Code, §§ 70372, subd. (a), 76000, 76104.6,
76104.7). In case No. 183, the court also imposed a $180 criminal lab fee (§§ 1464,
1465.7; Health & Saf. Code, § 11372.5, subd. (a); Gov. Code, §§ 70372, subd. (a),
76000, 76104.6, 76104.7) and a $360 drug program fee (§§ 1464, 1465.7; Health & Saf.
Code, § 11372.7, subd. (a); Gov. Code, §§ 70372, subd. (a), 76000, 76104.6, 76104.7).
The court awarded custody credit.
       Defendant filed his notices of appeal on December 7, 2020; however, due to
multiple continuances granted to counsel, the case was not fully briefed until July 22,
2021, and was not assigned to this panel until September 30, 2021. Defendant did not
obtain a certificate of probable cause on appeal.




                                             4
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts and procedural history of
the case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed, and defendant has not filed
a supplemental brief. Our review of the record reveals no errors that arguably benefit
defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:




      /s/
Raye, P. J.




     /s/
Hoch, J.




                                             5